Title: To George Washington from Jeremiah Olney, 26 February 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Providence 26th Feby 1782
                  
                  I have the honor to inform your Excellency the Genl Assembly are Convend at this Town, in Consequence of an order from his Excellency the Govr they did not make a house till this after noon, when your Excellencies Dispatches to the Govr &c. were Read, after which the house Immediately enterd upon the Business of Reuniting—I am Sorry to inform your Excellency that the Assembly was Reluctantly Compell’d to order the men Call’d for to Compleat their Battallion, to Serve only nine months from the day of passing muster—the Resources of the State having been So greatly Draind by their Extraordinary Exertions in Raising men & Supplies the last year & the very pressing Demands for money for Support of the army the present year, have put it out of the power of the State to make provision for Raising the men for a longer time—The House are Spirited on the matter & will Exert themselves Greatly to have all the men Inlisted as Early as possible—the Bounty & mode for procuring the men is not yet adopted.  Tho Classing Seems to be the only mode that Will be attended with Success & I have no doubt it will be adopted—altho this important Business is not Compleated, I Cannot omit informing your Excellency that I am Inducd to hope from the present Disposition of the House, that Decisive measures will be adopted—Lieut. Taylor of my Regmt Setts off in the Morning with one month pay for the Troops, which I have obtained from the State—he will have the Honor of Delivering this. I am with Great Esteem Your Excellencies Obedt Servt
                  Jereh Olney
               